Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 07/20/2018. Claims 1 and 18 are independent claims.
Claims 1-20 are allowed. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant's invention. 
The cited references include Bushman, Atluri, Duprey and Mutalik.
Bushman discloses backup systems and methods have been proposed for maintaining snapshots of information on a computer or a computer system at any given time. With a backup, if the computer system experiences some type of corruption of its stored information, the state of the computer can be restored to the point in time when the backup was made. Migration of computer information is the process of selecting, preparing, extracting and transforming data. The system includes one or more snapshots of system at a particular point in time and backup restore system. Migration of computer information is from one computer storage system to another. File system contains set of files that a user wants to backup promoting data sharing and consumption for similarly to other infrastructures. One common backup technique involves the creation of backup copies of files on a per-file basis. Ibis technique is often simply called "file backup." Many backup procedures use the file system as a starting point and perform the backup by writing the files to a backup storage system, (see Bushman: Para. 0035, 0036, 0043, 0059, 0082, 0083, 0089, 0091, 0092, 0106, 0115, 0123, 0128, 0133, 0134 and FIG. 10-13).
Atluri discloses recovery Manager is a utility that manages the processes of creating backups of all database files (datafiles, control files, and archived redo log files) and restoring or recovering files from backups. The event marker may be associated with a timestamp associated with the copies of the one or more data blocks. Data on the secondary storage system is viewable a volume block data, file system data, and application level data {controls how data is stored and retrieved) file system. Each host machine 204 (1-N) saves data to primary storage, SN instances 807 filter and track the saves or writes of each host according to the host-logical-view of where those writes are stored in primary storage, (see Atluri: Para. 0127, 0128, 0148-0162, 0156-0186, 0201- 0223, 0300-0302 and Fig. 9).
Duprey discloses this invention is a system and method for assisting the performance of incremental copying of data in a data storage environment and includes a tracking mechanism. These data storage systems may be coupled to one or more host processors and provide storage services to each host processor. An example data storage system may include one or more data storage devices, such as those of the Symmetrix™ family, that are connected together and may be used to provide common data storage for one or more host processors in a computer system. Typically, changes are tracked and the copied data is synchronized to compensate for any changes that may have taken place due to transactions or other updates. Some systems only copy, replicate, or back up data that has changed since the last such operation and this is known as incremental copying, replicating, or backup. Again, computer processing overhead is needed to keep up with changes and make comparisons for such incremental operations, (see Duprey: Col. 4 line 1-67, Col. 5 line 1-67, Col. 6 line 1-67, Col. 7 line 1-67 and FIG. 1-4). 
Mutalik discloses systems and methods for checking data integrity of a data object copied between storage pools in a storage system by comparing data samples copied from data objects. Computerized methods and systems are disclosed for checking data integrity of a data object copied between storage pools in a storage system by comparing data samples copied from data objects, the method comprising: scheduling, by a computing device, a series of successive copy operations over time for copying a data object from a source data store to a target data store; generating by the computing device, based on a sampling scheme, a first data sample comprising actual blocks of data copied from the data object at the source data store, the sampling scheme comprising selecting a first source data block based on an offset and selecting a set of subsequent source data blocks based on a period, the offset corresponding to a distance from the beginning of the data object and the period corresponding to a distance between the blocks of data in the set of subsequent source data blocks, (see Mutalik: Para. 0289- 0294, 0298-0310, 0314-031, 0346-0355 and 0381-0383).
 The prior art does not disclose or fairly suggest: “transmitting, from a data management system (DMS) to a compute infrastructure, signaling that instructs the compute infrastructure to take a snapshot of a fileset of the compute infrastructure; receiving, at the DMS from the compute infrastructure, tracking data generated during a tracking session to track which data blocks of the fileset are write accessed during the tracking session, wherein the tracking data indicates which data blocks of the fileset were write accessed during the tracking session, and wherein the tracking session begins before the compute infrastructure took a snapshot of the fileset previous to the snapshot.” For this reason, claim 1 is allowed. Claim(s) 2-17 are allowed for the same reasons as claim 1.
The prior art does not disclose or fairly suggest: “transmitting, from a data management system (DMS) to a compute infrastructure, signaling that instructs the compute infrastructure to take a snapshot of a fileset of the compute infrastructure; receiving, at the DMS from the compute infrastructure, tracking data generated during a tracking session to track which data blocks of the fileset are write accessed during the tracking session, wherein the tracking data indicates which data blocks of the fileset were write accessed during the tracking session, and wherein the tracking session begins before the compute infrastructure took a snapshot of the fileset previous to the snapshot.” For this reason, claim 18 is allowed. Claim(s) 19-20 are allowed for the same reasons as claim 18. 
Therefore, the examiner asserts that in light of the above and in consideration of all of the evidence at hand, the claims are allowable as the evidence presented does not disclose the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164                                                                                                                                                                                                        

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164